The motion by the plaintiffs and the defendant John Geriak, individually and as trustee, for assignment of their motion to dismiss the appeal from the *630Superior Court in Fairfield County at Stamford is granted, and the hearing on the motion to dismiss is assigned for Friday, June 5,1970, at 10 a.m.
George W. Scott, Jr., and Richard W. Martin, for the plaintiffs, and Thomas J. Lauricella, for the defendant John Geriak, individually and as trustee, on the motion.
Submitted May 22
decided May 26, 1970